DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because in claim 18 the word Program could be a signal and not one of the four categories of patent eligible subject matter. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“An image measuring apparatus” followed by the functional language of “images” in claim 6 line 1.
“control means” followed by the functional language “for causing” in claim 6, line 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claims 7-11 and 18 are rejected because they depend upon a rejected claim 6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “Image measuring apparatus” and “control means” in claim 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Figures 1 and 2 show an image measuring apparatus and control means, however, a structure for each limitation is not mentioned. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 7-11 and 18 are rejected because they depend upon a rejected claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bryll (U.S. Pub. No. 2010/0158343) in view of Shirota (U.S. Pub. No. 2011/0134517).
As to claim 6, Bryll teaches an image measuring apparatus (10) that images a measurement target object (20),([0042], lines 5-8) and uses an edge detection tool (12) placed by a user in the captured image of the measurement target object (the vision measuring machine 12 has a movable work piece, which can be interpreted as a person/user has to move the work piece, [0026], lines 1-3, [0068], lines 4-6) 
displayed on a display ([0025], lines 9-12) to measure the dimensions and shape of the measurement target object ([0054], lines 29-43, measuring the X-Y dimensions and locations of printed circuit board or IC elements such as holes, therefore the dimension and shape of the target object is measured), the image measuring apparatus (10) including control means (control system portion 120) for causing the edge detection tool (12) displayed on the display (16) to be selected and editing the edge detection tool in the selected state (Figs. 9A-9C and Fig. 10 show different user interfaces wherein the object can be selected and edited, [0023], lines 1-3 and [0038], lines 3-9) in correspondence with a tool editing gesture (tabbing portion 910a) that is a gesture for editing the edge detection tool  (editing the X and Y directions and width and height adjustment, which are W and H respectively, Fig. 9A) when the panel display is touched in an arbitrary position thereon so that the tool editing gesture is inputted thereto (the user may choose options in the dialog box 910a in order to edit the edge detection tool parameters such as X, Y, W, and H by an arbitrary position, which are the dialog boxes inside the tabbed dialog box 910a, so that the tool editing gesture is inputted by pressing the OK button, [0075], lines 4-14).
Bryll does not teach a touch display,
Shirota teaches a touch panel (207) and the panel display is touched in an arbitrary position ([0009], lines 6-15).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have added the control means of Shirota to the image measuring apparatus of Nakatsukasa because when an input to any of the plurality of functional areas provided by a physical contact from outside is detected, the control unit generates a control instruction signal for controlling an electric unit corresponding to this functional area, [0009], lines 11-15.
As to claim 12, Bryll teaches a tool editing method (tool editing of Fig. 1) for editing an edge detection tool (Figs. 9A-9C and Fig. 10 show different user interfaces wherein the object can be selected and edited, [0023], lines 1-3 and [0038], lines 3-9) when a measurement target object is imaged (20),([0042], lines 5-8) and the edge detection tool placed by a user in the captured image of the measurement target object displayed on a touch panel display ([0025], lines 9-12), (the vision measuring machine 12 has a movable work piece, which can be interpreted as a person/user has to move the work piece, [0026], lines 1-3, [0068], lines 4-6)  is used to measure dimensions and a shape of the measurement target object ([0054], lines 29-43, measuring the X-Y dimensions and locations of printed circuit board or IC elements such as holes, therefore the dimension and shape of the target object is measured), 
the tool editing method (Fig. 9A-9C) carrying out: a selection step of causing the edge detection tool displayed on the touch panel display to be selected ([0011], lines 14-18 and selecting the parameters on the radio button 910a); and 
an editing step of editing the edge detection tool in the selected state (Figs. 9A-9C and Fig. 10 show different user interfaces wherein the object can be selected and edited, [0023], lines 1-3 and [0038], lines 3-9) in correspondence with a tool editing gesture (tabbing portion 910a) that is a gesture for editing the edge detection tool (editing the X and Y directions and width and height adjustment, which are W and H respectively, Fig. 9A) when the touch panel display is touched in an arbitrary position thereon so that the tool editing gesture is inputted thereto (the user may choose options in the dialog box 910a in order to edit the edge detection tool parameters such as X, Y, W, and H by an arbitrary position, which are the dialog boxes inside the tabbed dialog box 910a, so that the tool editing gesture is inputted by pressing the OK button, [0075], lines 4-14).
Bryll does not teach a touch display,
Shirota teaches a touch panel (207) and the panel display is touched in an arbitrary position ([0009], lines 6-15).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have added the control means of Shirota to the image measuring apparatus of Bryll because when an input to any of the plurality of functional areas provided by a physical contact from outside is detected, the control unit generates a control instruction signal for controlling an electric unit corresponding to this functional area, [0009], lines 11-15.
As to claim 18, Bryll teaches a program (a part program) for causing a computer to function as control means in the image measuring apparatus described in claim 6 ([0039], lines 1-13).

Allowable Subject Matter
Claims 7-11 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 13 are objected to because the prior art references do not teach a pinching in and pinching out actions and editing corresponding to the pinching in action is reduction of the edge detection tool and editing corresponding to the pinching out action is enlargement of the edge detection tool.
Claims 8 and 14 are objected to because the prior art references do not teach the tool editing gesture includes a rotating action, and editing corresponding to the rotating action is rotation of the edge detection tool.
Claims 9 and 15 are objected to because the prior art references do not teach the two criteria wherein 1) the tool editing gesture includes a swiping action performed in a two point simultaneous contact state and 2) editing corresponding to the swiping action performed in the two point simultaneous contact state is parallel translation of the edge detection tool in a swiping direction. 
Claims 10 and 16 are rejected because the prior art references do not teach the timing wherein the edge detection toll is selected when the edge detection tool displayed on the touch panel display is touched and a tool selecting gesture that is a gesture for selecting the edge detection tool is inputted. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abe (U.S. Pub. No. 2018/0340763) teaches operating method of position measuring device.
Hayashi (U.S. Pub. No. 2020/0020119) teaches a three dimensional shape measuring device.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691